Citation Nr: 0012116	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  98-07 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1960 to 
April 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
from a 1997 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).

This issue was previously before the Board in April 1999, at 
which time it was remanded for further development of the 
evidence.


FINDING OF FACT

The veteran's right ear hearing loss is not shown to have 
been present during service or until about 35 years 
thereafter; no competent evidence is of record to link the 
right ear hearing loss to any incident of the veteran's 
military service, to include his exposure to loud noise 
during service or an in-service hemorrhagic lesion.


CONCLUSION OF LAW

The veteran's right ear hearing loss was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulations.  Service connection may be granted for 
disability resulting from chronic disease or injury incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

In the case of any veteran who served for 90 days or more 
during a period of war, an organic disease of the nervous 
system (sensorineural hearing loss) becoming manifest to a 
degree of 10 percent or more within one year from the date of 
separation from such service, shall be considered to have 
been incurred in or aggravated by such service, even when 
there is no record of evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 
determination of whether the veteran's impaired hearing 
amounts to a disability for VA compensation purposes is 
governed by 38 C.F.R. § 3.385, which states that hearing loss 
will be considered to be a disability when the threshold 
level in any of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz is 40 decibels or greater; or the thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or speech recognition scores are less than 94 
percent.

If the record shows evidence of in-service acoustic trauma 
and in-service audiometric results indicate an upward shift 
in tested thresholds, and if post-service audiometric testing 
results meet the requirements of 38 C.F.R. § 3.385, rating 
authorities must consider whether there is a medically sound 
basis to attribute the post-service findings to injury in 
service, or whether they are more properly attributable to 
intercurrent causes.  Hensley, 5 Vet. App. at 159.

VA regulations also provide that when after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in favor of the veteran.  By reasonable 
doubt is meant one which exists because of an approximate 
balance of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102 (1999).

Factual Background.  The service medical records show that at 
the time of the veteran's April 1960 service entrance 
examination, no hearing loss was noted on whispered voice 
testing.  Service medical records show no complaints or 
treatment for hearing loss during active service.  The 
service records do show, however, that in December 1961, the 
veteran presented to service physicians with a swelling in 
the tissue over his right ear.  That condition was diagnosed 
as subcutaneous hemorrhagic effusion, and treatment was 
provided.  The veteran stated that his health was good in his 
March 1962 separation examination medical history, but did 
indicate that he had experienced some type of trouble with 
his ears, nose, or throat in the past.  The service examiner 
at separation noted no defects or diagnoses.  Both whispered 
and spoken voice tests were performed during the separation 
examination, each showing results of 15/15 bilaterally.  On 
the audiometric evaluation rendered on the same date, the 
veteran's pure tone thresholds, in decibels, and as converted 
from American Standards Association (ASA) to International 
Standard Organization (ISO) format, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
XXX
5
LEFT
20
10
10
XXX
5

A June 1997 private audiological evaluation report shows that 
the veteran's auditory thresholds at 500, 1,000, 2,000, 
3,000, and 4,000 Hertz were 20, 20, 50, 65 and 65 decibels, 
respectively, in the right ear.

In a statement dated in February 1998, the veteran contended 
that his hearing loss in the right ear originated due to an 
ear infection of his right ear while on active duty, and that 
this condition had progressively gotten worse since his 
separation from the military service.  In a statement dated 
in April 1998, the veteran also asserted that the hearing 
loss was due to acoustic trauma caused by exposure to 
artillery firing.

The veteran was accorded an examination by VA for disability 
evaluation purposes in November 1999.  The examiner was 
requested to state whether any current right ear hearing loss 
is conductive or sensorineural in nature and to offer an 
opinion as to the degree of probability that any current 
right ear hearing loss is related to the veteran's military 
service, to include his noise exposure therein and the 
audiometric findings reported at the time of the veteran's 
release from service in 1962.  The examiner stated that the 
claims folder for the veteran had been reviewed.  The veteran 
was assigned to artillery units during his military service 
from 1960 to 1962.  He worked mostly as a janitor and in a 
mailroom after service.  The veteran stated that he had been 
aware of hearing loss since 1962 when he had had pain in his 
right ear.  He stated that he still experienced some pain and 
some tenderness in his right ear.  He also stated that he had 
been aware of some tinnitus since 1962 , but did not know 
whether it was in the left or the right ear.  The examiner 
noted that review of the service medical records indicates 
that in 1962 he had a hemorrhagic lesion in the front of his 
ear but that otitis media was not diagnosed.  The examiner 
commented that the information in the claims folder did not 
indicate any evidence of otitis media or perforation at any 
time during his military career.  The examiner stated that 
the audiogram performed in 1962 was recorded as normal, but 
that an audiogram in 1997 showed some evidence of bilateral 
hearing loss.  Clinical evaluation of the veteran's right ear 
revealed that his mastoid was negative and that his outer ear 
was well formed and without a congenital deformity.  The 
external canal was patent and of a normal size and 
configuration.  It was also without any stenosis, obstruction 
or foreign bodies.  Both tympanic membranes were very heavily 
scarred and heavily opacified, but no perforation and no 
retraction was noted.  The tuning fork examination indicated 
that air conduction was greater than bone conduction 
bilaterally.  The following diagnosis was given:  bilateral 
hearing loss with tinnitus.  The examiner noted that there 
was evidence that the veteran had had infection to both 
tympanic membranes, but that the time element was 
undetermined.  The examiner also stated that the "etiology 
of the veteran's hearing loss at the time of occurrence is 
undeterminable."

On VA audiological evaluation in December 1999, it was noted 
that the claims file for the veteran had been reviewed.  It 
was noted that he had been a communication specialist during 
service and that his noise history included exposure to 
gunfire.  The veteran reported decreased hearing in his right 
ear for the past 38 years, as well as a history of ear 
infections, primarily involving the right ear.  Testing 
revealed that auditory thresholds at 500, 1,000, 2,000, 
3,000, and 4,000 Hertz were 20, 20, 40, 70 and 70 decibels, 
respectively, in the right ear.  Speech discrimination was 94 
percent correct in the right ear.  The examiner commented 
that the veteran exhibited a moderate to severe high 
frequency sensory neural hearing loss at 2000 through 4000 
Hertz in the right ear.


Analysis.  The veteran contends that his right ear hearing 
loss is the result of in-service infection and/or noise 
exposure.  As a preliminary matter, the Board finds that the 
veteran's claim of service connection for right ear hearing 
loss is well grounded under 38 U.S.C.A. § 5107(a), as it is 
plausible under the circumstances of this case.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The service medical records show that in December 1961 the 
veteran was treated for a subcutaneous hemorrhagic effusion 
near his right ear and that when he was examined for 
discharge in March 1962 he had a slightly elevated pure tone 
threshold level at 500 Hertz.  See Hensley, 5 Vet. App. at 
155.  However, the physician, who examined the veteran in 
November 1999 and reviewed the results of the 1962 audiogram, 
stated that the results reflected normal hearing.  
Additionally, the threshold level at 500 Hertz was 20 
decibels on audiometric testing in 1997 and 1999.  Thus, the 
threshold of 25 decibels at 500 Hertz in 1962 does not show 
that any chronic hearing loss was present at the time of the 
veteran's separation from service.  Clearly, the record does 
not show that, at the time of the veteran's release from 
service or until about 35 years thereafter, he had a 
threshold level of at least 40 decibels in any of the 
frequencies at 500, 1000, 2000, 3000 or 4000 Hertz; that he 
had threshold levels for at least three of these frequencies 
which were 26 decibels or greater; or that he had a speech 
recognition score which was less than 94 percent in the right 
ear.  As such, the record fails to establish that the veteran 
had a right ear hearing disability under the criteria 
established at 38 C.F.R. § 3.385 during his period of service 
or until about 35 years thereafter.

Post-service private and VA audiological evaluation reports 
beginning in 1997 reflect that the veteran had right ear 
auditory threshold levels in excess of 40 decibels.  As such, 
these reports show that he had a right ear hearing disability 
pursuant to 38 C.F.R. § 3.385.  However, as noted above, 
these findings were made no earlier than 35 years after his 
service separation.  Moreover, none of these records tend to 
show that his right ear hearing loss was of service origin or 
manifest to a compensable degree within the one year 
following his service separation.  Rather, they show that his 
threshold level at 500 Hertz actually decreased from 25 
decibels in 1962 to 20 in 1997 and 1999, respectively.  
Moreover, the examiner who conducted the November 1999 VA ear 
disease examination specifically commented that the etiology 
of the veteran's right ear hearing loss was undeterminable.  
As such, the only evidence which tends to link the veteran's 
current right ear hearing loss to his military service 
consists of his own statements.  The contentions of the 
veteran regarding the etiology of his right ear hearing loss 
do not constitute competent evidence in support of his claim.  
As a layman, he is not qualified to render such an opinion as 
to medical diagnosis, etiology or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Inasmuch as a medical professional who examined the veteran 
and reviewed the records in this case has concluded that the 
etiology of the veteran's right ear hearing loss is 
undeterminable, a grant of service connection for the right 
ear hearing loss, which was first shown about 35 years after 
the veteran's release from service, would require resort to 
speculation, which is prohibited.  See 38 C.F.R. § 3.102.

While the Board is sympathetic to the beliefs of the veteran, 
his claim of service connection for right ear hearing loss 
must be denied under these circumstances.  There is simply 
more evidence against the grant of service connection for 
right ear hearing loss than there is for it.  The evidence in 
support of the claim principally consists of the fact that 
the veteran was seen during service for a hemorrhagic lesion 
in the front of his ear and his assertions as to his exposure 
to loud noise during service and as to noting hearing loss 
during service and continuously thereafter.  The evidence 
against the claim consists of the facts that right ear 
hearing loss was not noted during service, when he was 
examined for separation from service, or until about 35 years 
thereafter.  A medical professional who examined the veteran 
and reviewed the record was unable to link his current 
hearing loss to the in-service hemorrhagic lesion or the in-
service noise exposure.  The Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for right ear hearing loss.

ORDER

Service connection for right ear hearing loss is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

